Citation Nr: 0214766	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1998, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in June 1999.  


REMAND

In his substantive appeal, the veteran requested a personal 
hearing before a hearing officer at the RO.  By letter dated 
September 11, 2002, the Board requested clarification from 
the veteran and advised him that if a response was not 
received within 30 days, it would be assumed that he still 
wanted an RO hearing and that his case would be remanded for 
such a hearing.  More than 30 days have passed, and no 
response has been received from the veteran.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a personal 
hearing at the RO.  He should be notified 
of the date, time and place of the 
hearing, and a copy of the notice letter 
should be associated with the claims 
file. 

2.  After the hearing has been conducted, 
or if the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review after compliance with all 
regulatory procedures, including the 
issuance of a supplemental statement of 
the case if necessary. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



